DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’848 (US 2016/0118848, hereinafter “US’848”).
Regarding claims 1-4, US’848 teaches ([0004]; [0005]; [0023]; [0034]) a permanent magnet for a motor, comprising: a main phase of neodymium iron boron and the main phase has a grain size of 2-3 microns. US’848 discloses that Dy, Tb, and Ho content is less than 0.5% (Table 3, Sample S1, S2 and S4), and the permanent magnet has intrinsic coercivity Hcj at 20 ºC of 18.89-20.1 kOe (i.e. 1503.2-1599.5 kA/m), Br of 1.22-1.264 T, and energy product of 38.58-39.5 MGOe (i.e. 307-314 kJ/m3) (Table 4, Sample S1, S2 and S4), which meets the limitations recited in claims 1-4.
Regarding claim 8, US’848 teaches a rotor assembly comprising the magnet ([0023]; Fig. 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’848 (US 2016/0118848, hereinafter “US’848”), and further in view of CN’141 (CN 106059141, hereinafter “CN’141”).
Regarding claims 5-7 and 9-11, US’848 teaches a rotor comprising the magnet ([0023]; Figs. 1-4). US’848 does not teach the limitations recited in claims 5-7. However, the features recited in claims 5-7 are well-known to one of ordinary skill in the art. CCN’141 teaches ([0039] to [0066]; Figs. 1-5) a magnet used in a rotor, wherein an area of a working surface of the permanent magnet is less than or equal to a product of a maximum length and a maximum width of the working surface of the permanent magnet as recited in claim 5, the permanent magnet is rectangular as recited in claim 6, and the working surface has a notch as recited in claim 7. Thus, it would be obvious to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOWEI SU/Primary Examiner, Art Unit 1733